Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The amendment filed 04/06/2022 is acknowledged and has been entered.
	New claims 22-26 have been added. 

3.	Claims 1-26 are pending in the application. Claims 1-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2020.

4.	Claims 8-26 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 01/06/2022.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 8-9, 11-14, 16-19 and 22-24 are/remain rejected under 35 U.S.C. 103(a) as being unpatentable over Garcia-blanco et al. (WO 2011/093927, published on August 4, 2011, IDS) in view of Scatena et al. (Biochimica et Biophysica Acta, 2013, 1835: 129–143, available online 7 December 2012, IDS) and further in view of Chen et al. (WO 2005/043121, published on 12 May 2005, IDS).
	Claims 8-9, 11-14, 16-19 and 22-24 are herein drawn to a kit for isolating or capturing a circulating tumor cell in a biological sample, the kit comprising: an antibody linked to a magnetic particle, wherein the antibody binds specifically to at least one epithelial-mesenchymal transition (EMT) biomarker; and a detectably labelled anti-β-catenin antibody and a detectably labelled anti-CD31 antibody.
Garcia-blanco et al. teach a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker and instructions for use; see entire document, e.g. abstract, [0009], claims 7-9. Garcia-blanco et al. teach the antibody is associated a magnetic bead; see [0046], claim 8. Garcia-blanco et al. teach detectable molecules are used for the detection of one or more EMT biomarker, wherein the detectable molecules includes fluorophores, enzyme, radionuclides, nuclear stains (e.g., DAPI); see [0045], claim 8.
For claims 9 and 24, Garcia-blanco et al. teach the EMT biomarker includes vimentin, N-cadherin, O-cadherin (also known as OB-cadherin), E-cadherin, FGFR2 splice variant isoforms, or CD133; see [0041], page 52, claims 3 and 9.
For claim 13, Garcia-blanco et al. teach radioactive label includes 111In, 1251; see [0045].
For claim 14, Garcia-blanco et al. teach horseradish peroxidase label; see Example 1, [0065].
For claim 16, Garcia-blanco et al. teach the fluorescent label includes fluorescein; see [0045].
For claims 17 and 23, Garcia-blanco et al. teach a detectably labelled antibody is anti-CD45 antibody (see Example 1, [0087]), and teach detectably labelled anti-cytokeratin antibody, or DAPI (see [0087]).
For claim 22, Garcia-blanco et al. teach CTCs from patients with prostate cancer; see [0026] and [0087].
Garcia-blanco et al. do not teach β-catenin and CD31as biomarkers for CTCs.
However, these deficiencies are remedied by Scatena et al. and Chen et al.
	Scatena et al. teach β-catenin as a valuable biomarker for CTCs; see entire document, e.g. first paragraph of right col. on page 133, pages 138-139.
Chen et al. teach isolated CTCs will be tested for a negative identification by CD45 or CD31 using anti-CD45 antibody or anti-CD31 antibody; see entire document, e.g. [00028], [00092], [00115].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to have a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker, and confirming the circulating tumor cell using β-catenin detection and anti-CD31 antibody. One would have been motivated to do so because Garcia-blanco et al. teach a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker and instructions for use; Scatena et al. teach β-catenin as a valuable biomarker for CTCs; Chen et al. teach isolated CTCs will be tested for a negative identification by CD45 or CD31 using anti-CD45 antibody or anti-CD31 antibody. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to have a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker, and confirming the circulating tumor cell using β-catenin detection and anti-CD31 antibody, because β-catenin as a valuable biomarker for CTCs as taught by Scatena et al., and CD31 as cell marker in CTC detection as taught by Chen et al.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has argued and discussed the references individually without clearly addressing the combined teachings. It must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention. Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968); In re Keller 642 F.2d 413,208 USPQ 871 (CCPA 1981). In this case, Garcia-blanco et al. teach a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker and instructions for use; Scatena et al. teach β-catenin as a valuable biomarker for CTCs; Chen et al. teach isolated CTCs will be tested for a negative identification by CD45 or CD31 using anti-CD45 antibody or anti-CD31 antibody. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to have a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker, and confirming the circulating tumor cell using β-catenin detection and anti-CD31 antibody, because β-catenin as a valuable biomarker for CTCs as taught by Scatena et al., and CD31 as cell marker in CTC detection as taught by Chen et al.
Nonobviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures. In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986); see also In re Keller, 642 F.2d 413, 426 (CCPA 1981) (finding “one cannot show nonobviousness by attacking references individually where, as here, the rejections are based on combinations of references” (citations omitted)).

9.	Claims 8, 10, 15, 18 and 20-21 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Garcia-blanco et al. (WO 2011/093927, published on August 4, 2011, IDS) in view of Scatena et al. (Biochimica et Biophysica Acta, 2013, 1835: 129–143, available online 7 December 2012, IDS) and Chen et al. (WO 2005/043121, published on 12 May 2005, IDS) as applied to claims 8-9, 11-14, 16-19 and 22-24 above, and further in view of Harvey et al. (US 20080261829, published on October 23, 2008) (of record).
	Claims 10, 15 and 20 are herein drawn to the kit of claim 8, wherein the at least one staining reagent comprises allophycocyanin-labelled anti-CD45 antibody, wherein the chemiluminescent label is luminol or isoluminol.
	Claim 21 is herein drawn to the kit of claim 18, wherein the kit further comprises DAPI and an allophycocyanin-labelled anti-CD45 antibody, and wherein the detectably labelled anti-β-catenin antibody comprises a phycoerytherin-labelled anti-β-catenin antibody.	
The teachings of Garcia-blanco et al. in view of Scatena et al. and Chen et al. have been set forth in the above rejection of claims 8-9, 11-14, 16-19 and 22-24 under pre-AIA  35 U.S.C. 103(a).
	Although Garcia-blanco et al. teach Alexa 647 labeled CD45 antibody (see [0060]), Garcia-blanco et al. do not teach allophycocyanin-labelled antibody and chemiluminescent label.
	However, these deficiencies are remedied by Harvey et al.
	Harvey et al. teach allophycocyanin-labelled antibodies (e.g. allophycocyanin-labelled anti-CD45 antibody); see entire document, e.g. [0246]. Harvey et al. teach chemiluminescent label, such as luminol or isoluminol; see [0136].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to modify the teachings of Garcia-blanco et al. by substituting Alexa 647 labeled CD45 antibody of Garcia-blanco et al. for allophycocyanin-labelled anti-CD45 antibody of Harvey et al., and substituting detectable label of Garcia-blanco et al. for chemiluminescent label of Harvey et al., thereby arriving at the instant claimed invention, because simple substitution of the Alexa 647 labeled CD45 antibody of Garcia-blanco et al. for allophycocyanin-labelled anti-CD45 antibody of Harvey et al., and simple substitution detectable label of Garcia-blanco et al. for chemiluminescent label of Harvey et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision January 2018), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the Alexa 647 labeled CD45 antibody of Garcia-blanco et al. for allophycocyanin-labelled anti-CD45 antibody of Harvey et al., and simple substitution detectable label of Garcia-blanco et al. for chemiluminescent label of Harvey et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	For the reasons discussed above in responding to these same arguments with respect to the rejection of the claims under § 103(a) set forth above, it is submitted that the claimed invention is rendered obvious over the combination of prior arts. 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 18 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garcia-blanco et al. (WO 2011/093927, published on August 4, 2011, IDS) in view of Scatena et al. (Biochimica et Biophysica Acta, 2013, 1835: 129–143, available online 7 December 2012, IDS) and Chen et al. (WO 2005/043121, published on 12 May 2005, IDS) as applied to claims 8-9, 11-14, 16-19 and 22-24 above, and further in view of Pestano et al. (US 20130171642, effective filing date 12/30/2011, IDS).
	Claim 25-26 are herein drawn to the kit of claim 18, further comprising probes for detecting a prostate cancer-specific genomic event, wherein the prostate cancer-specific genomic event is PTEN loss, or TMPRSS2-ERG gene fusion. 
The teachings of Garcia-blanco et al. in view of Scatena et al. and Chen et al. have been set forth in the above rejection of claims 8-9, 11-14, 16-19 and 22-24 under pre-AIA  35 U.S.C. 103(a).
Although Garcia-blanco et al. teach CTCs from patients with prostate adenocarcinoma, Garcia-blanco et al. do not teach determining PTEN loss, or TMPRSS2-ERG gene fusion.
	However, these deficiencies are remedied by Pestano et al.
	Pestano et al. teach a method of isolating circulating tumor cells (CTCs) from blood sample of prostate cancer patient; see entire document, e.g. [0100-0104]. Pestano et al. teach detecting TMPRSS2/ERG rearrangements and PTEN deletions in the CTCs; see abstract, [0005-0010], [0187-0195].
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to have a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker, and confirming the circulating tumor cell using β-catenin detection and anti-CD31 antibody, and further comprising determining PTEN loss, or TMPRSS2-ERG gene fusion. One would have been motivated to do so because Garcia-blanco et al. in view of Scatena et al. and Chen et al. teach a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker, and confirming the circulating tumor cell using β-catenin detection and anti-CD31 antibody; Pestano et al. teach a method of isolating circulating tumor cells (CTCs) from blood sample of prostate cancer patient, and detecting TMPRSS2/ERG rearrangements and PTEN deletions in the CTCs. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to have a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker, and confirming the circulating tumor cell using β-catenin detection and anti-CD31 antibody, and further determine PTEN loss, or TMPRSS2-ERG gene fusion, because a method of detecting TMPRSS2/ERG rearrangements and PTEN deletions in the CTCs as taught by Pestano et al.

Conclusion
13.	No claim is allowed.

14.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642